I concur in the majority's opinion and write separately only to express my concern that when a request for  a continuance is not made on the record, either by way of a written pleading or orally during a formal hearing, the potential for error is great. The trial court's notation on the September 5, 2001 judgment entry is subject to interpretation. Defense counsel may have been indicating only a concern or a preference rather than a request for a continuance.  Defense counsel may have also been looking for alternatives to going to trial.  Unfortunately, we do not know with certainty what was intended by defense counsel.
The effect of such an interpretation may be fatal to a defendant's right to a speedy trial.  Issues of whether a request for a continuance has been made by a defendant and waiver of speedy trial rights should not be left to conjecture or loose interpretation.  Matters of such importance should be clearly set forth on the record.